Citation Nr: 1401514	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-46 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include incontinence and erectile dysfunction, and to include as due to in-service exposure to toxins and hazardous materials.

2.  Entitlement to service connection for hematuria, to include as due to in-service exposure to toxins and hazardous materials.

3.  Entitlement to service connection for obstructive sleep apnea, to include as due to in-service exposure to toxins and hazardous materials.

4.  Entitlement to service connection for hypertension, to include as due to in-service exposure to toxins and hazardous materials.

5.  Entitlement to service connection for Type II diabetes mellitus, to include as due to in-service exposure to toxins and hazardous materials.



REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from June 1978 to June 1981.  The Veteran then served with the U.S. Army National Guard from July 1981 to June 2006.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in April 2010.  The RO issued a Statement of the Case (SOC) in October 2010.  In November 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In his Substantive Appeal, the Veteran requested a Board videoconference hearing.  In an April 2013 letter, he was notified that his hearing had been scheduled for May 2013, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the Veteran seeks service connection for several disorders that he claims arose during his active duty with the Army and/or during his extensive Army National Guard service, to include periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  Service connection may be granted for a disorder resulting from a disease or injury that was incurred in or aggravated while performing ACDUTRA, or from an injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(22), 101 (24), 106, 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2013).  Thus, it is essential that the details about the character of the Veteran's military service be ascertained.  The RO obtained the Veteran's retirement points statements, which documents active duty (AD) and inactive duty for training (IDT) points during his Army National Guard service.  However, to date, the RO has not made a Formal Finding regarding the character of the Veteran's Army National Guard military service, to include the exact dates of his active duty, ACDUTRA, and INACDUTRA periods.  This action must be accomplished before the claims can be decided on the merits.  Therefore, upon remand, the Board finds that additional development is required to determine the exact dates of any such military service.  

Second, the Veteran asserts that he was exposed to toxic materials and hazardous waste while stationed in Missouri and Alaska, during his active duty and Army National Guard service.  In his Substantive Appeal, the Veteran argued that all development related to his exposure was not completed.  The Board notes that the RO has not verified whether the Veteran was exposed to any toxic materials or hazardous waste during his active duty service with the Army and/or during his Army National Guard service.  The Veteran also argues that he was a member of the Task Force Alaskan Road and stationed on Alaska in September 2001 during his Army National Guard service.  The Veteran states that he was exposed to hazardous materials and toxic chemicals during the completion of the Task Force's duties.  The Veteran's personnel records document that he was promoted to the position of Environmental Officer in May 1999 and responsible for "the control and abatement of air, noise, water, hazardous materials, waste, and pollutants."  However, the record does not confirm whether the Veteran was a member of this Task Force during his Army National Guard, and if so, whether he was exposed to toxic materials or hazardous waste during this time.  These actions must be completed upon remand.

Finally, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of the disorders on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.    

Here, the Veteran has current diagnoses of the disorders on appeal.  The Veteran asserts that these disorders are due to his in-service exposure to toxic materials and hazardous waste, particularly while he was stationed in Missouri and Alaska.  The Veteran's personnel records document that he was stationed in Missouri during his active duty and National Guard service.  These records also document that the Veteran was promoted to Environmental Officer in May 1999, during his National Guard service, and responsible for "the control and abatement of air, noise, water, hazardous materials, waste, and pollutants."  The Veteran argues that he was a member of the Task Force Alaskan Road and stationed on Alaska in September 2001 during his Army National Guard service.  The Veteran's Report of Separation from the National Guard documents that he completed a Chemical Biological Radiation course during his service.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., exposure to toxic and hazardous chemicals and waste.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To date, the Veteran has not been afforded a VA examination and medical opinion for these claims.  Therefore, the Board finds that VA examinations are necessary to determine whether the disorders on appeal are related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate entities, to include the United States Army Reserve and the National Personnel Records Center (NPRC) and the Joint Service Records Research Center (JSRRC), and request verification of all dates of active duty, ACDUTRA, and INACDUTRA that the Veteran had with the United States Army National Guard from July 1981 to June 2006.  Reports of retirement points are not sufficient to meet the requirement of this Remand order.  A listing of dates of service and whether within those dates the service can be characterized as active, ACDUTRA, or INACDUTRA is required.  All information obtained in this regard must be added to the record.

2.  Make a written finding regarding the exact dates of the Veteran's dates of active duty, ACDUTRA, and INACDUTRA.  
These dates must be provided to the VA examiners prior to the VA examinations.

3.  Contact the appropriate entities, to include the NPRC and JSRRC, and request verification of whether the Veteran was exposed to toxic materials or hazardous waste during his active duty and/or Army National Guard.  The RO is also directed to verify whether the Veteran was a member of the Task Force Alaskan Road that was stationed on Alaska during September 2001, and if so, whether he was exposed to toxic materials or hazardous waste during that time.

All information obtained in this regard must be added to the record.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record and documented as required by 38 C.F.R. § 3.159(c).

4.  After completing the above actions, schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed residuals of prostate cancer, to include incontinence and erectile dysfunction.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his service treatment records (STRs), as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State all of the Veteran's current diagnoses related to his residuals of prostate cancer.
(b)  For each diagnosis, state whether it is at least as likely as not (a probability of at least 50 percent or more) that the disorder was incurred in or aggravated during the Veteran's active military service, to include a period of active duty, ACDUTRA, and/or INACDUTRA, and to include as due to in-service exposure to toxic chemicals and hazardous materials.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner must be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

5.  After completing the above actions, schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed hematuria.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis related to his hematuria.

(b)  If so, state whether it is at least as likely as not (a probability of at least 50 percent or more) that the disorder was incurred in or aggravated during the Veteran's active military service, to include a period of active duty, ACDUTRA, and/or INACDUTRA, and to include as due to in-service exposure to toxic chemicals and hazardous materials.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner must be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

6.  After completing the above actions, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed obstructive sleep apnea.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a probability of at least 50 percent or more) that the obstructive sleep apnea was incurred in or aggravated during the Veteran's active military service, to include a period of active duty, ACDUTRA, and/or INACDUTRA, and to include as due to in-service exposure to toxic chemicals and hazardous materials?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  
In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner must be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

7.  After completing the above actions, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed hypertension.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a probability of at least 50 percent or more) that the hypertension was incurred in or aggravated during the Veteran's active military service, to include a period of active duty, ACDUTRA, and/or INACDUTRA, and to include as due to in-service exposure to toxic chemicals and hazardous materials?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner must be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

8.  After completing the above actions, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed Type II diabetes mellitus.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not (a probability of at least 50 percent or more) that the Type II diabetes mellitus was incurred in or aggravated during the Veteran's active military service, to include a period of active duty, ACDUTRA, and/or INACDUTRA, and to include as due to in-service exposure to toxic chemicals and hazardous materials?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner must be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

9.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required, to include any further development.  If further action is required, it should be undertaken prior to further claim adjudication.

10.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

